EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi on 07/20/2021.

The application has been amended as follows: 

In claim 1, line 15, insert a coma “,” between the word “body” and “that”; in line 16, insert a coma “,” between the word “line” and “than”; in line 16, replace “the respective first turn” with “a respective first turn”; in line 18, replace “the respective second turn” with “a respective second turn”; and in line 21, replace “each respective biosensor” with “a biosensor”.
In claim 13, lines 1-2, replace “at least some of the cavities” with “each cavity”; and in line 3, replace the word “each” with “a”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-16, 18 and 19 is indicated because the prior art of record does not show or fairly suggest a vehicle seat wherein the plurality of turns have a plurality of first turns each having a respective center of curvature that is further away from a central vertical axis of the seat body that extends perpendicularly away from the seat bight line than the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        07/20/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761